DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-9:
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  conducting analysis of the measurement data; comparing the determined confidence measure with the confidence threshold value.
The claims require “determining based on the analysis of the measurement data, position data for positions of wheels of the vehicle”, but fail to recite any step(s) of conducting analysis of the measurement data, which are essential for the conducting the recited steps.

The claims also require: 
“if the determined confidence measure is greater than or equal to a confidence threshold value, a treatment of the wheels of the vehicle is carried out in a first mode at the positions associated with the position data, and 
if the determined confidence measure is smaller than the confidence threshold value, a treatment of the wheels of the vehicle is not carried out or is carried out in a second mode at the positions associated with the position data.”
However, claims fail to recite any step of comparing the determined confidence measure with the confidence threshold value, which are essential for the conducting the recited steps.
It appears that the claims lack an essential step(s) of comparing the determined confidence measure with the confidence threshold value.
The claims are further indefinite because it is not clear from claim 1 what is the limiting effect of the "wherein" clause. It is not clear whether what is recited by the “wherein” clause merely suggests or makes optional the recited steps, or the referenced clause requires the recited steps to be performed.
For the examination purposes the claims have been interpreted as requiring:
A method for operating a vehicle washing system, the method comprising:
scanning a vehicle in a longitudinal direction by means of a sensor device to capture measurement data;

conducting a confidence check of the determined position data of the positions of the wheels of the vehicle to determine a confidence measure;
comparing the determined confidence measure with the confidence threshold value;
if the determined confidence measure is greater than or equal to a confidence threshold value carrying out a treatment of the wheels of the vehicle in a first mode at the positions associated with the position data, and 
if the determined confidence measure is smaller than the confidence threshold value  not carrying out a treatment of the wheels of the vehicle or carrying out a treatment of the wheels of the vehicle in a second mode at the positions associated with the position data.
However, clarification and/or amendment is requested.
The claims are further indefinite because the term “the positions associated with position data” in claim 1 lacks proper antecedent basis.
It is not clear whether or not this term referenced the same as the “positions of wheels of the vehicles” recited in the “determining” step. Further, it is not clear what kind “association” is referenced/required.

Claim 2 is further indefinite because it is not clear whether or not “a treatment of the wheels of the vehicle” recited by this claims is the same as “a treatment of the wheels of the vehicle” recited by the parent claims.


Claim 3 is further indefinite because it is not clear whether or not “a treatment of the wheels of the vehicle” recited by this claims is the same as “a treatment of the wheels of the vehicle” recited by the parent claims.

Claim 4 is further indefinite.
First, it is not clear compare with what the determined confidence measure is smaller.
Second, the claim uses an improper alternative language “and/or”.

Claim 5 is further indefinite because it is not clear whether or not the text in parenthesis is a part of the claim.
Further, the term “the determined chord” lacks proper antecedent basis.

Claim 6 is further indefinite and could not be properly understood because it is not clear what is referenced as “a referenced vehicle” and how it is related to “a vehicle” recited by the parent claim.
Further it is not clear what is referenced “target ranges for geometric parameters for positions”. 
Further, the terms “the body shell”, “the geometric parameters for the vehicle” lack proper antecedent basis.


Claim 7 is further indefinite.
The claim uses an improper alternative language “and/or”.

Claim 8 is further indefinite because the term “the stopped vehicle” lacks proper antecedent basis.


As to claim 10:
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
The omitted elements are:  
A structure for conducting analysis of the measurement data and a structure for comparing the determined confidence measure with the confidence threshold value.
The claim requires:
a position determination device, which is connected to the sensor device  and by means of which, based on an analysis of the measurement data, position data for the positions of the wheels of the vehicle can be determined.

It appears that the claims lack an essential structure for conducting analysis of the measurement data.

The claim also requires:
 a control unit which is connected to the treatment unit and by which the treatment unit can be controlled in such a way that a treatment of the wheels of the vehicle is carried out in a first mode at the positions associated with the position data if the determined confidence measure is greater than or equal to a confidence threshold value, and a treatment of the wheels of the vehicle is not carried out or is carried out in a second mode at the positions associated with the position data if the determined confidence measure is smaller than the confidence threshold value.
However, claims fail to recite any structure for comparing the determined confidence measure with the confidence threshold value, which are essential for the conducting the recited steps.
It appears that the claims lack an essential structure for comparing the determined confidence measure with the confidence threshold value.

The claim is further indefinite because it is not clear from what is the limiting effect of the "wherein" clause. It is not clear whether what is recited by the “wherein” 
The claim is further indefinite because it is not clear whether or not the text in parenthesis is a part of the claim.
The claim is further indefinite because it is not clear whether or not the checking device and the control unit are parts of the claimed apparatus.
The claim is further indefinite because the term “the positions associated with position data” lacks proper antecedent basis.
It is not clear whether or not this term referenced the same as the “positions of wheels of the vehicles” recited in the “determining” step. Further, it is not clear what kind “association” is referenced/required.
The claim is further indefinite because it is not clear whether the position determination device, the checking device and the control unit are “configured to” perform the recited functioning or the functioning introduced by “can be” is a mere recitation of the intended use of the recited parts.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 has been considered by the examiner.
The information disclosure statement (IDS) submitted on 05/23/2019 has been considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to the methods and devices for washing vehicle wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711